COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Coleman and Elder
Argued at Richmond, Virginia


JERMAINE SHORED DAVIS
                                          MEMORANDUM OPINION * BY
v.        Record No. 0453-97-2           JUDGE SAM W. COLEMAN III
                                            FEBRUARY 24, 1998
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                     Donald W. Lemons, Judge
          Patricia P. Nagel, Assistant Public Defender
          (David J. Johnson, Public Defender, on
          briefs), for appellant.

          Ruth Ann Morken, Assistant Attorney General
          (Richard Cullen, Attorney General, on brief),
          for appellee.



     Jermaine Shored Davis was convicted in a bench trial for

robbery, use of a firearm in the commission of robbery, entering

a bank with intent to commit a larceny, and felonious wearing of

a mask to conceal his identity to the public.    He contends the

evidence is insufficient as a matter of law:    (1) to identify him

as a perpetrator of the robbery, and (2) to support the

conviction for use of a firearm in the commission of robbery.      We

find that the evidence is sufficient to prove that appellant was

one of the robbers and that Rule 5A:18 bars our consideration of

his claim regarding use of a firearm.   Accordingly, we affirm the

convictions.


     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                               IDENTITY

     "On appeal, we view the evidence in the light most favorable

to the Commonwealth, granting to it all reasonable inferences

fairly deducible therefrom."    Martin v. Commonwealth, 4 Va. App.

438, 443, 358 S.E.2d 415, 418 (1987).      Viewed accordingly, the

evidence proved that Regina Halstead and Julia Gregory were at a

Signet Bank branch to make a deposit for their employer.      As they

entered the bank, they observed two men dressed in dark clothes

standing by a public telephone near the entrance of the bank.

Less than five minutes later, two men wearing dark clothing and

dark masks entered and robbed an employee of the bank at

gunpoint.
     The Commonwealth introduced two sets of photographs taken by

the bank's surveillance cameras.    One set of photos taken outside

the bank showed two men standing by the pay phone.      The face of

one man is clearly shown.   The second set of photos taken inside

the bank depicted the two robbers wearing dark clothes identical

to those worn by the men shown standing near the pay phone in the

first set of photos.   The photographs inside the bank show very

clearly the face of the second man.       Nothing distinguishes the

men who robbed the bank from the men who were outside the bank.

     Halstead testified that there was "no doubt in [her] mind"

that the two men that she had seen standing by the phone were the

same men she saw inside the bank who committed the robbery.      She

testified that the only difference in their appearance was that



                                - 2 -
they were wearing masks when they entered and robbed the bank.

Both Halstead and Gregory testified that the appellant was one of

the two men they had seen standing by the pay phone.   Moreover,

Halstead positively identified appellant as one of the men

depicted in the photographs taken outside the bank.    The

Commonwealth also presented evidence that a fingerprint lifted by

police from the pay phone matched appellant's fingerprint.

     We find that the evidence supports the trial court's

conclusion that appellant was one of the men who robbed the

bank's tellers.   Halstead's identification testimony and the

photographic evidence proved that the two men seen by the pay

phone were the men who committed the robbery and that one of them

was the appellant.   Both Halstead and Gregory identified

appellant as one of the men standing by the pay phone.   The

identification of appellant was corroborated by the presence of

his fingerprint on the pay phone.
     Neither Gregory nor the bank tellers could identify

appellant as one of the bank robbers.   However, Halstead did.

Halstead identified appellant as one of the men in photographs

using the telephone outside the bank.   The photographs clearly

show that the two men inside the bank were dressed identically to

the men using the telephone outside the bank.   Although the

Commonwealth failed to ask any witness whether either of the

persons depicted in the photographs inside the bank was the

appellant, the trier of fact had the opportunity to view




                               - 3 -
appellant and the photographs.    The weight to be given to the

evidence was a question for the fact finder to decide.     See

Bridgeman v. Commonwealth, 3 Va. App. 523, 528, 351 S.E.2d 598,

601 (1986).   Considering the totality of the circumstances, and

granting to the Commonwealth the inferences fairly deducible from

the record, the Commonwealth's evidence is sufficient to prove

beyond a reasonable doubt that appellant was one of the two men

who committed the robbery.
   USE OF A FIREARM IN THE COMMISSION OF ROBBERY - RULE 5A:18

     Appellant also contends the evidence is insufficient to

prove that the firearm used in the commission of the robbery was

capable of firing.   Appellant failed to raise the issue to the

trial court in arguing his motion to strike the Commonwealth's

evidence.   Rule 5A:18 provides that "[n]o ruling of the trial

court . . . will be considered as a basis for reversal unless the

objection was stated together with the grounds therefor at the

time of the ruling, except for good cause shown or . . . to

attain the ends of justice."   Because the record does not reflect

a reason that we should invoke the good cause or miscarriage of

justice exceptions to the rule, Rule 5A:18 precludes our

consideration of the firearm issue.

     For the foregoing reasons, we affirm the convictions.

                                                         Affirmed.




                                 - 4 -